Title: From Thomas Jefferson to United States Congress, 29 January 1806
From: Jefferson, Thomas
To: United States Congress


                        
                            
                            To the Senate & H. of Representatives of the US.
                     Jan. 29. 1806.
                        
                        Having recieved from sundry merchants at Baltimore a Memorial on the same subject with those which I
                            communicated to Congress with my message of the 17th. inst. I now communicate this also as a proper sequel to the former,
                            and as making part of the mass of evidence of the violations of our rights on the Ocean.
                        
                            Th: Jefferson
                            
                            
                        
                    